DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/20/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “first acquisition unit”, “second acquisition unit”, “generation unit”, “sensor unit”, “detection unit”, “calculation unit”, and “timing control unit”, in claims 1, 2, 5-9, 12-17, and 20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 19 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter as follows.  
Claim 19 recites a “program”, thus constituting a program per se.  Computer programs, per se, are not in one of the statutory categories of invention.  See MPEP § 2106.  Thus, claim 19 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6 and 15-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Do et al. (US 2019/0088135).
With regards to claim 1, Do et al. discloses an information processing apparatus, comprising: 
a first acquisition unit (Para. 0057 lines 1-16, "wireless communication links") that acquires peripheral information regarding a periphery of a first mobile object (Para. 0018 lines 1-10 and 16-24, 0021 lines 1-4, 0031 lines 10-26 and 30-38, 0047 lines 3-20, "image data"); 
a second acquisition unit (Para. 0057 lines 1-16, "wireless communication links") that acquires, from an apparatus different from the first mobile object, attribute information regarding an attribute of a second mobile object present in the periphery of the first mobile object (Para. 0018 lines 24-30, 0031 lines 3-10, 0032 lines 1-10, 0048 lines 1-14, "vehicle-to-vehicle"); and 
a generation unit (Para. 0041 lines 3-6, 0060 lines 1-16, "processor") that generates learning data for extracting an attribute of a target mobile object, on a basis of the acquired peripheral information and the acquired attribute information (Para. 0019 lines 1-7, 0022 lines 7-14, 0034 lines 1-17 and 22-30, 0049 lines 1-4, 0055 lines 1-16, "outputs").  
With regards to claim 2, Do et al. discloses the information processing apparatus according to claim 1, wherein the learning data is data in which the peripheral information and label information are associated with each other, and the generation unit generates the label information associated with the peripheral information on a basis of the attribute information of the second mobile object (Para. 0034 lines 1-17 and 22-30, 0055 lines 1-9, "outputs" "training data" "categories or values of predicted behaviors").  
With regards to claim 3, Do et al. discloses the information processing apparatus according to claim 1, wherein the attribute information includes at least one of a posture, a location, a vehicle type, or a model of the second mobile object (Para. 0031 lines 40-46, 0048 lines 1-14, "vehicle make").  
With regards to claim 4, Do et al. discloses the information processing apparatus according to claim 1, wherein the apparatus different from the first mobile object is the second mobile object (Para. 0018 lines 24-30, 0031 lines 3-10, 0032 lines 1-10, 0048 lines 1-14, "neighboring vehicles with V2V communication capabilities").  
With regards to claim 5, Do et al. discloses the information processing apparatus according to claim 1, wherein the first mobile object includes a sensor unit that detects at least one of image information or depth information of the periphery of the first mobile object, as the peripheral information (Para. 0018 lines 1-5 and 16-24, 0031 lines 10-26 and 30-38, "image data").  
With regards to claim 6, Do et al. discloses the information processing apparatus according to claim 1, further comprising a detection unit that detects the second mobile object present in the periphery of the first mobile object, wherein the second acquisition unit is capable of acquiring the attribute information of the detected second mobile object (Para. 0018 lines 16-22 and 24-30, 0020 lines 7-10, 0057 lines 1-16, "vehicles 150-M and 150-N" "wireless communication links").  
With regards to claim 15, Do et al. discloses the information processing apparatus according to claim 1, wherein the second acquisition unit acquires information regarding a timing at which the attribute information is generated (Para. 0031 lines 39-45, 0048 lines 4-12, 0057 lines 1-16, "currently").  
With regards to claim 16, Do et al. discloses the information processing apparatus according to claim 1, further comprising a timing control unit that controls a timing at which the peripheral information is detected, in accordance with a timing at which the attribute information is generated (Para. 0041 lines 3-6, 0042 lines 1-13, 0060 lines 1-16, "processor" "adaptive interval" "neighboring vehicle").  
With regards to claim 17, Do et al. discloses the information processing apparatus according to claim 16, wherein the apparatus different from the first mobile object is capable of continuously generating the attribute information, and the timing control unit controls a sensor unit that detects the peripheral information such that the peripheral information is continuously detected during a period of time in which the attribute information is continuously generated (Para. 0021 lines 1-4, 0022 lines 2-4, 0042 lines 1-13, 0049 lines 14-20, 0060 lines 1-16, "processor" "periodic basis" "updated sensor data").  
With regards to claim 18, it recites the functions of the apparatus of claim 1 as a process.  Thus, the analysis in rejecting claim 1 is equally applicable to claim 18.
With regards to claim 19, it recites the functions of the apparatus of claim 1 as a program that causes a computer system to execute the functions.  Do et al. discloses the program (Para. 0062 lines 1-18, "software" "computer program product").  Thus, the analysis in rejecting claim 1 is equally applicable to claim 19.
With regards to claim 20, it recites the apparatus of claim 1 as a mobile object.  Do et al. discloses the mobile object (Para. 0016 lines 1-7, "vehicle").  Thus, the analysis in rejecting claim 1 is equally applicable to claim 20.
Allowable Subject Matter
Claims 7-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
With regards to claim 7, Do et al. discloses generating label information associated with the peripheral sensor information based on the attribute information of the second vehicle, however, there is no mention or indication of the attribute information being second posture information regarding a posture of the second vehicle, nor is there any mention of generating the label information based on the first posture information and the second posture information, in combination with the rest of the limitations of the claim as whole.
With regards to claims 8-14, they are dependent on objected claim 7.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Applicants are directed to consider additional pertinent prior art included on the Notice of References Cited (PTOL 892) attached herewith.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROL WANG whose telephone number is (571)272-5766. The examiner can normally be reached 9:30-3:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on (571) 272-3638. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAROL WANG/Primary Examiner, Art Unit 2662